DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 6 September 2022 is acknowledged.
Claims 1-3, 6-25, 29-30, 32, 34-35, 38-43, 49-51, 53-54, and 62-64 are presented.
Among the presented claims, claims 25 and 40-41 are amended.  Claims 62-64 are new.
Claims 4-5, 44, and 52 are newly canceled.
Claim 51 is identified as withdrawn in the Office Action of 3 June 2022 and remains withdrawn, there being no allowable generic or linking claim.
Accordingly, the present action treats claims 1-3, 6-25, 29-30, 32, 34-35, 38-43, 49-50, 53-54, and 62-64 on the merits.
Response to Arguments
Applicant’s arguments, see RESPONSE TO "DRAWINGS" and RESPONSE TO “CLAIM OBJECTIONS”, page 7 of the reply filed 6 September 2022, with respect to Objection to the Drawings have been fully considered and are persuasive.  The amendments to claims 25, 40, and 41 overcome the objections; the drawing and claim objections of 3 June 2022 have been withdrawn. 
Applicant's arguments regarding the 35 USC 102 rejections of claims 1, 7-8, 11-13, 18, and 54 as being anticipated by [Hiatt, US 3,189,918] (pages 8-11 of the reply of 6 September 2022) have been fully considered but they are not persuasive.
Applicant argues (second paragraph of page 9) “Hiatt’s band fastener 32 is configured to fasten the shield 22 to the band…band fastener 32 is not at all connected to Hiatt’s helmet 10.  Instead the band fastener 32 pivotally connects the face shield 22 to the band 24…band fastener 32 is not configured to fasten the shield to the helmet 10”.  This argument is not persuasive.  As provided for in MPEP 2111.01, pending claims must be given their broadest reasonable interpretation (BRI) consistent with and in light of the specification and the BRI doesn’t mean the broadest possible interpretation. The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term and must be consistent with the use of the claim term in the specification and drawings.  In the present specification, a non-limiting exemplary list of fasteners is provided on page 10 “(e.g., tacks, staples, rivets, screws, stitches, etc.)”  Claim 1 requires a fastener configured to fasten the faceguard to the helmet.  The present specification (page 11) recites “the fastening system 50 comprises mounts 521-524 configured to mount the faceguard 14 to the helmet 10, fasteners 541-546 configured to fasten the faceguard 14 to the helmet 10 via the mounts 521-524”.  The specification further recites (page 14) “When assembling the faceguard 14 and the helmet 10, the fasteners 541-546…are aligned with and secured to (e.g., screwed into) faceguard-mounting openings 691-696 of the helmet 10 in order to fasten the faceguard 14 to the helmet 10…The helmet 10, the faceguard 14, and/or the fastening system 50 may be implemented in various other ways in other embodiments” (emphasis provided by Examiner).
Hiatt’s fastener 32 is a “fastener…adapted to mate with and secure to…34 mounted to the shield” (col. 2 line 72).  Hiatt’s band 24 is configured so as to “rigidly mount” to the helmet 10 (col. 2 lines 67-69).  Accordingly, Hiatt’s fastener 32 is a fastener configured to fasten the faceguard 22 to the helmet 10 at via band 24 and in a manner consistent with the ordinary and customary meaning of the claim language and consistent with the manner the use of the terms in the present application.

Applicant further argues on Page 9 and in reference to Figs. 2 and 5 of Hiatt that “if in Fig. 5 the shield 22 is not fastened to the helmet 10 in accordance with the Examiner’s very own reasoning…yet there is no change in the configurations of…32 in both Figs. 2 and 5, it stands to reason that it is not the band fastener that fastens the shield 22 to the helmet”.  This is a spurious argument if only because the Office Action of 3 June 2022 does not allege that the shield is not fastened to the helmet in Fig. 5 of Hiatt.  Rather, the Office Action relies on the plural configurations of Hiatt in Figs. 2 and 5 to address the temporal limitation of the claim “before the faceguard is fastened to the helmet”.  Hiatt teaches the limitation as claimed when the visor is in a raised condition as configured in Fig. 5 and therefore before the faceguard is lowered and fastened as configured in Fig. 2.

Applicant further argues that “the Office Action…failed to establish…Hiatt’s band 24 reads on… “retainer retaining the fastener and the mount together before the faceguard is fastened to the helmet”” (page 10 of the remarks).  Applicant presents an argument that “fastener 20 and the band fastener 32 are not retained together much by the band”.  This argument is not persuasive.  As provided for in MPEP 2111.01, pending claims must be given their broadest reasonable interpretation (BRI) consistent with and in light of the specification and the BRI doesn’t mean the broadest possible interpretation. The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term and must be consistent with the use of the claim term in the specification and drawings.  In the present specification, page 16 recites “retainer 1561 is configured to retain the fasteners 1541, 1542…and mount 1521 together before the faceguard 14 is fastened to the helmet 10. Also, the retainer 1562 is configured to retain fasteners 1543, 1544…and the lateral mount 1522 together before the faceguard 14 is fastened to the helmet 10….Each of the retainers 1561,1562 which will be designated "156X" may be implemented in any suitable way.” (emphasis provided by Examiner).  The recitation of the “retainer retaining the fastener and the mount together before the faceguard is fastened to the helmet” is functional in that the helmet is not claimed as part of the faceguard structure and the limitation recites intended operation of the mount, fastener, and retainer. Hiatt’s retainer 24 retains the fastener 32 identified in the Office Action of 3 June 2022 and the mount 20 identified in the Office Action of 3 June 2022 in a suitable way so as to be retained together (as configured in Fig. 5 of Hiatt for example) before the faceguard is fastened to the helmet, as required by the claim. 
Applicant further argues (page 11) that the arguments addressed above are pertinent to claims 54 and 7-8, 11-13, and 18.  This argument is not persuasive insofar as the above addressing of arguments pertaining to claim 1 also apply to these additional claims.

Applicant further argues (pages 12-13) that prior art [Correale, US 4,363,140] does not disclose certain claimed limitations.
Applicant argues “Correale’s element 11 is not a “retainer retaining the fastener and the mount together before the faceguard is fastened to the helmet”…Indeed, there is nothing in Correale which suggests…11 is capable of retaining the fastener and the mount together before the faceguard is fastened to the helmet…11 is merely disclosed as being a safety feature…Correale’s disclosure is not…instructive as to any structural features…which renders it capable of retaining the bolt 9 (the alleged “fastener”) and the combined elements 5, 6, and 8 (the alleged “mount”) together before the faceguard 2 is fastened to the helmet” (emphasis provided by Applicant).  This argument is not persuasive.  As provided for in MPEP 2111.01, pending claims must be given their broadest reasonable interpretation (BRI) consistent with and in light of the specification and the BRI doesn’t mean the broadest possible interpretation. The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term and must be consistent with the use of the claim term in the specification and drawings.  In the present specification, page 16 recites “retainer 1561 is configured to retain the fasteners 1541, 1542…and mount 1521 together before the faceguard 14 is fastened to the helmet 10. Also, the retainer 1562 is configured to retain fasteners 1543, 1544…and the lateral mount 1522 together before the faceguard 14 is fastened to the helmet 10….Each of the retainers 1561,1562 which will be designated "156X" may be implemented in any suitable way.” (emphasis provided by Examiner).  Correale’s retainer 11 is retaining Correale’s fastener 9 and Correale’s mount (the combined 5, 6, and 8) together when “the fastener assembly is connected to the helmet with bolt 9 and…nut 10” as described in col. 3 lines 63-64.  Insofar as the faceguard can be removed from the helmet and subsequently re-fastened, the disclosed configurations of the faceguard of Correale are configurations before the faceguard is fastened to the helmet (faceguard is “removeably attached”; col. 3 line 1; see also “insertion or removal”; col. 3 line 21 as well as “inserting or removing”; col. 3 line 41). As discussed previously, the limitation of the “retainer retaining the fastener and the mount together before the faceguard is fastened to the helmet” is functional in that the helmet is not claimed as part of the faceguard structure and the limitation recites intended operation of the mount, fastener, and retainer. The retainer 11 secures or retains the fastener 9 and mount (5, 6, 8 combined) together and this retention may take place before the faceguard is mounted to (disclosed as “snapped into the clip” of the helmet) the helmet. 
	Applicant further presents additional arguments (pages 13-14) related to claims 53 and 2, 3, 6, 9-12, 14-17, 19-20, 22, 29, 32, 34, 38-39, and 49-50 as well as claim 30 (page 18).  These arguments are not persuasive insofar as the above addressing of arguments pertaining to claim 1 also apply to these additional claims.

Applicant further argues and in reference to claim 21 and the combination of Correale and [Lautenschlager, US 5,570,982] (pages 14-15 of the reply of 6 September 2022) that “Even if one were to consider…that a reader of Correale wanted to “create an improved faceguard, one which permits secure preinstallation of the fastener, retainer, and assembly 4 together prior to placing the assembly on the surface of the helmet”…Correale’s disclosure already provides an element which permits secure preinstallation of…fastener…9…and elements 5, 6, 8 and 11 together prior to placing the assembly 4 on the surface of the helmet 1, namely the threaded nut 10…person of ordinary skill…would not be prompted to further modify Correale…to obtain a result already afforded by Correale”.  This argument is not persuasive insofar as the modification taught by Lautenschlager permits secure preinstallation of fastener, retainer, and assembly 4 together in such a way that permits placement of the combined fastener, retainer, and assembly 4 on the surface of the helmet which further permits secure connection of fastener 9 and nut 10 together.  One of ordinary skill would recognize that nut 10 would not provide this feature insofar as the nut 10 would need to be removed from the combined fastener, retainer, and assembly 4 prior to placing the combined fastener, retainer, and assembly 4 on the surface and re-attaching the nut 10.  One of ordinary skill would recognize that the modification taught by Lautenschlager would result in an additional capability of the faceguard, rather than a redundant capability as Applicant argues.


Applicant further argues and in reference to claims 23-25 and 40-43 and the combination of Correale and [Curtis, US 3,260,989] (pages 15-17 of the reply of 6 September 2022) that “Examiner relies on Curtis to modify… “in order to yield the predictable result of having a retainer which can be readily removed and replaced without complete disassembly of the fastener 9 and nut 10…”… Examiner’s statement draws on hindsight knowledge of the claimed subject-matter…Examiner has not stated any motivation to remove and replace such a safety feature, much less without removing the bolt 9…Examiner has failed to identify a reason that would have prompted the person of ordinary skill…to modify Correale…so as to arrive at the claimed subject-matter without relying on hindsight reasoning”.  This argument is not persuasive.  Firstly, the reason is not hindsight.  While the present specification does refer to a retainer being removable from the faceguard to avoid keeping it on the helmet or to reduce weight (page 17 of the present specification), the present specification is silent as to replacement thereof.  Examiner respectfully presents that one of ordinary skill would recognize that Correale’s retainer 11, being a “plastic protective cover” (col. 3 lines 60-61) and its purpose being “to avoid…injury from contact with the metal spring clips” (the paragraph spanning cols. 3-4) would be subjected to contact during use (see also “heavy contact sport”; col. 1 line 30).  One of ordinary skill would recognize that Correale’s 11 would benefit from the capability of being removable and replaceable in the case that the retainer 11 would be damaged during such heavy contact.
Applicant further argues (page 17) that “the function of Curtis’s strip 24 is entirely different from the function of Correale’s element 11” in apparent reference to combining “elements as claimed by known methods with no change in their respective functions” (emphasis provided by Applicant).  This argument is not persuasive if only because regardless of the respective functions of Curtis’s 24 and Correale’s 11, the modification taught by Curtis and applied to Correale preserves the function of Correale’s 11: “to avoid…injury from contact with the metal spring clips” (the paragraph spanning cols. 3-4).

Applicant further presents arguments directed to new claims (pages 18-19 of the reply of 6 September 2022).  These arguments are drawn to newly amended subject matter, which is addressed in the rejections below.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the second retainer”.  It is understood this should read “a second retainer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 7-8, 11-13, 18, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Hiatt, US 3,189,918].
Regarding claim 1:
Hiatt teaches (Figs. 1-5):
A faceguard for a helmet, the faceguard comprising: 
- a mount (one of “fasteners 20”; col. 2 line 35; see annotated Fig. 1 – a below) configured to mount the faceguard to the helmet; 
- a fastener (one of “fasteners 32”; col. 3 line 3; see annotated Fig. 1 – a below) configured to fasten the faceguard to the helmet; and 
- a retainer (“band 24”; col. 2, line 64) retaining the fastener and the mount together before the faceguard is fastened to the helmet (i.e. when the visor is in a raised condition as configured in Fig. 5 and therefore before the faceguard is lowered and fastened as configured in Fig. 2).

    PNG
    media_image1.png
    552
    959
    media_image1.png
    Greyscale



Regarding claim 7:
Hiatt teaches the faceguard of claim 1, as set forth above.
Hiatt further teaches wherein: the mount is a first mount; the fastener is a first fastener; the faceguard comprises a second mount (another of “fasteners 20”; col. 2 line 35; see annotated Fig. 1 – b below) configured to mount the faceguard to the helmet; the faceguard comprises a second fastener (one of “fasteners 32”; col. 3 line 3; see annotated Fig. 1 – b below) configured to fasten the faceguard to the helmet; and the retainer retains the first fastener and the first mount together before the faceguard is fastened to the helmet and retains the second fastener and the second mount together before the faceguard is fastened to the helmet (i.e. when the visor is in a raised condition as configured in Fig. 5 and therefore before the faceguard is lowered and fastened as configured in Fig. 2).

    PNG
    media_image2.png
    589
    999
    media_image2.png
    Greyscale




Regarding claim 8:
Hiatt teaches the faceguard of claim 1, as set forth above.
Hiatt further teaches wherein: the fastener is a first fastener; the faceguard comprises a second fastener (see above addressing of claim 7) configured to fasten the faceguard to the helmet; and the retainer retains the first fastener, the second fastener, and the mount together before the faceguard is fastened to the helmet (i.e. when the visor is in a raised condition as configured in Fig. 5 and therefore before the faceguard is lowered and fastened as configured in Fig. 2).


Regarding claim 11:
Hiatt teaches the faceguard of claim 1, as set forth above.
Hiatt further teaches wherein the mount is configured to be located in a front portion (see annotated Fig. 1 – c below) of the helmet.

    PNG
    media_image3.png
    556
    959
    media_image3.png
    Greyscale


Regarding claim 12:
Hiatt teaches the faceguard of claim 1, as set forth above.
Hiatt further teaches wherein the mount is configured to be located in a lateral portion (see annotated Fig. 1 – d below) of the helmet.

    PNG
    media_image4.png
    556
    959
    media_image4.png
    Greyscale



Regarding claim 13:
Hiatt teaches the faceguard of claim 7, as set forth above.
Hiatt further teaches wherein the first mount and the second mount are configured to be located in a front portion of the helmet (refer to above addressing of claim 11 above, wherein the first and second mounts are in the front portion identified in addressing claim 11 above in annotated Fig. 1 -c).
 

Regarding claim 18:
Hiatt teaches the faceguard of claim 1, as set forth above.
Hiatt further teaches wherein the retainer screwlessly retains the fastener.
(Hiatt teaches retainer 24 is “including” fastener 32 (col. 2 line 71); the inclusion thereof is screwless to the extent that Hiatt does not disclose any screws or screwing)


Regarding claim 54:
Hiatt teaches (Figs. 1-5):
A faceguard for a helmet, the faceguard comprising: 
- a mount (see above treatment of claim 1) configured to mount the faceguard to the helmet; 
- a fastener (see above treatment of claim 1) configured to fasten the faceguard to the helmet; and 
- a retainer (see above treatment of claim 1)retaining the fastener and the mount together before the faceguard is fastened to the helmet (see above treatment of claim 1),
- the retainer screwlessly retaining the fastener (see above treatment of claim 18)

Claims 1-3, 6, 9-12, 14-17, 19-20, 22, 29, 32, 34, 38-39, 49-50, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Correale, US 4,363,140].
Regarding claim 1:
Correale teaches (Figs. 1-3 and 5):
A faceguard for a helmet, the faceguard comprising: 
- a mount (the combined elements 5, 6, and 8 of a lateral side of the helmet (i.e. “outer leaf 5”, “inner leaf 6”, and “protective cover 8”; col. 3 lines 53-60 of the attachment 4 drawn in Fig. 1) configured to mount the faceguard to the helmet; 
- a fastener (one of “bolt 9”; col. 3 line 64 (i.e. that of the attachment 4 drawn in Fig. 1)) configured to fasten the faceguard to the helmet; and 
- a retainer (“Element 11”; col. 3 line 60 (i.e. that of the attachment 4 drawn in Fig. 1)) retaining the fastener and the mount together before the faceguard is fastened to the helmet 
(Insofar as the faceguard can be removed from the helmet and subsequently re-fastened, the disclosed configurations of the faceguard of Correale are configurations before the faceguard is fastened to the helmet (faceguard is “removeably attached”; col. 3 line 1; see also “insertion or removal”; col. 3 line 21 as well as “inserting or removing”; col. 3 line 41)).

	Regarding claim 2:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the mount comprises a clip (“spring steel clip”; col. 3 line 52; see also col. 3 lines 5-6: “clip having an outer leaf 5 and an inner…leaf 6”).

Regarding claim 3:
Correale teaches the faceguard of claim 2, as set forth above.
Correale further teaches the clip is a J-clip.
(The elements 5 and 6 of the clip form a J shape, as is shown in Fig. 5)

Regarding claim 6:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the mount comprises an opening to receive the fastener.
(Cover 8 of the mount comprises an opening so configured, as shown in Fig. 5)
	Regarding claim 9:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein: the mount is a first mount; the fastener is a first fastener; the retainer is a first retainer; the faceguard comprises a second mount configured to mount the faceguard to the helmet; the faceguard comprises a second fastener configured to fasten the faceguard to the helmet; and the second retainer retains the second fastener and the second mount together before the faceguard is fastened to the helmet.
(In above addressing of claim 1, the mount, fastener, and retainer of the side attachment 4 drawn in Fig. 1 are identified.  Correale further teaches there are two “side attachments 4”; col. 3 line 2; see also Fig. 2.; see also col. 2 lines 18 “each side of the helmet”  In applying art to claim 9, the second mount, second fastener, and second retainer are those of the second side attachment 4, and they are configured in the same manner as the first side attachment 4.)

Regarding claim 10:
Correale teaches the faceguard of claim 9, as set forth above.
Correale further teaches comprising a third mount (the combined elements 5, 6, and 8 of one of the forehead attachments 3; i.e. “outer leaf 5”, “inner…leaf 6” and Element 8”; col. 3 lines 5-22) configured to mount the faceguard to the helmet, a third fastener (“bolt 9”; col. 3 line 31) configured to fasten the faceguard to the helmet, and a third retainer (“Element 7”; col. 3 line 13) retaining the third fastener and the third mount together before the faceguard is fastened to the helmet.



Regarding claim 11:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the mount is configured to be located in a front portion (see annotated Fig. 1 – a below) of the helmet.

    PNG
    media_image5.png
    669
    531
    media_image5.png
    Greyscale


Regarding claim 12:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the mount is configured to be located in a lateral portion (see annotated Fig. 2 – a below) of the helmet.

    PNG
    media_image6.png
    441
    648
    media_image6.png
    Greyscale


Regarding claim 14:
Correale teaches the faceguard of claim 9, as set forth above.
Correale further teaches wherein the first mount and the second mount are configured to be located in a front portion of the helmet.
(The front portion identified above in treatment of claim 11 comprises the first and second mount).

	Regarding claim 15:
Correale teaches the faceguard of claim 9, as set forth above.
Correale further teaches wherein the first mount is configured to be located in a first lateral portion (see annotated Fig. 2 – b below) of the helmet and the second mount is configured to be located in a second lateral portion (see annotated Fig. 2 – b below) of the helmet opposite to the first lateral portion of the helmet.

    PNG
    media_image7.png
    441
    939
    media_image7.png
    Greyscale


Regarding claim 16:
Correale teaches the faceguard of claim 9, as set forth above.
Correale further teaches wherein the first mount is configured to be located in a front portion of the helmet and the second mount is configured to be located in a lateral portion of the helmet.
(The front portion identified in above treatment of claim 11 comprises the first mount.  The second lateral portion identified in above treatment of claim 15 comprises the second mount.)

	Regarding claim 17:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the fastener is pushed through the retainer such that the retainer retains the fastener.
(Insofar as Correale teaches “fastener assembly is connected to the helmet with bolt 9 and…nut 10” (col. 3 line 63-65), the fastener is pushed through the retainer 11 such that the retainer retains the fastener; see also Fig. 5).

Regarding claim 19:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the retainer comprises an opening to receive the fastener.
(The opening of the retainer 11 through which the fastener 9 is received is shown in Fig. 5.)

Regarding claim 20:
Correale teaches the faceguard of claim 19, as set forth above.
Correale further teaches wherein the fastener is pushed through the opening of the retainer such that the retainer retains the fastener.
(Insofar as Correale teaches “fastener assembly is connected to the helmet with bolt 9 and…nut 10” (col. 3 line 63-65), the fastener is pushed through the retainer 11 such that the retainer retains the fastener; see also Fig. 5).

Regarding claim 22:
Correale teaches the faceguard of claim 19, as set forth above.
Correale further teaches wherein the opening of the retainer is threadless.
(Correale teaches securement via fastener 9 and nut 10; the opening of Correale does not require a thread, nor is one mentioned in reference to retainer 11 (nor retainer 7).)

Regarding claim 29:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the retainer is planar.
(retainer 11 is a “cover positioned between the fastener and the helmet to provide cover for the end portions of the spring clip”; col. 3 lines 60-63, and a substantial portion thereof is co-planar with the surface of the helmet 1 as drawn in Fig. 5.)

	Regarding claim 32:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the retainer comprises polymeric material.
(Retainer “11 is…plastic”; col. 3 line 60)

Regarding claim 34:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein a thickness of the retainer (see annotated Fig. 5 – a below) is less than a length of the fastener (see annotated Fig. 5 – a below).

    PNG
    media_image8.png
    594
    627
    media_image8.png
    Greyscale


Regarding claim 38:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the retainer is permanent on the faceguard.
(when the faceguard is secured to the helmet via attachments 4, the retainer is permanent on the face guard insofar as “grid type face guard 2 firmly…attached to the helmet by means of…side attachments 4” (col. 2 line 69-col. 3 line 2); accordingly, the retainer is permanent on the faceguard when element 2 is secured to element 4, and in the absence of any separating forces therebetween.

Regarding claim 39:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the retainer is removable from the faceguard.
(“grid type face guard 2 removeably attached to the helmet by means of…side attachments 4” (col. 2 line 69-col. 3 line 2)

Regarding claim 49:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the fastener is threaded.
(fastener 9 is a bolt; “assembly is connected to the helmet with bolt 9 and counter sunk nut 10”; col. 3 lines 63-64)

Regarding claim 50:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the fastener is a screw.
(fastener 9 is a “bolt”; “assembly is connected to the helmet with bolt 9 and counter sunk nut 10”; col. 3 lines 63-64; within the context of Correale, Correale teaches the bolt 9 is a screw)

Regarding claim 53:
Correale teaches:
A faceguard for a helmet, the faceguard comprising: 
- a mount (the combined elements 5, 6, and 8 of a lateral side of the helmet (i.e. “outer leaf 5”, “inner leaf 6”, and “protective cover 8”; col. 3 lines 53-60 of the attachment 4 drawn in Fig. 1) configured to mount the faceguard to the helmet; 
- a fastener (one of “bolt 9”; col. 3 line 64 (i.e. that of the attachment 4 drawn in Fig. 1)) configured to fasten the faceguard to the helmet; and 
- a retainer (“Element 11”; col. 3 line 60 (i.e. that of the attachment 4 drawn in Fig. 1)) retaining the fastener and the mount together before the faceguard is fastened to the helmet, the fastener being pushed through the retainer such that the retainer retains the fastener.
(Insofar as Correale teaches “fastener assembly is connected to the helmet with bolt 9 and…nut 10” (col. 3 line 63-65), the fastener is pushed through the retainer 11 such that the retainer retains the fastener; see also Fig. 5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over [Correale, US 4,363,140] in view of [Lautenschlager, US 5,570,982].
Correale teaches the faceguard of claim 19, as set forth above.
Insofar as Correale teaches cooperation of fastener 9 and nut 10 (col. 3 line 63-65), Correale teaches the fastener comprises a thread and an outer diameter of the thread of the fastener.
Correale further teaches an opening (see above treatment of claim 19) of the retainer and a diameter thereof.
	Correale does not expressly teach a diameter of the opening of the retainer is less than an outer diameter of the thread of the fastener.
	However, Lautenschlager teaches (Fig. 5) a diameter of an opening (“inside diameter D”; col. 4 line 27) of a retainer 10 is less than an outer diameter (“outside diameter d1”; col. 4 line 28) of a thread of a fastener 14.  (“D…is…smaller than…d1”; col. 4 lines 27-28).  Lautenschlager further teaches the fastener and retainer are appropriate for preinstallation of the fastener within the retainer prior to placing the retainer in its intended mounting position on the underlying structure to which the fastener is to be secured: “permit secure preinstallation of…screws” (col. 2 line 5); see also col. 1 lines 19-24: “preinstall the screws on the hardware part, so that when the latter is mounted…the hardware part needs only to be placed at the intended mounting position with its preinstalled screws aligned with the holes predrilled in the” underlying structure.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the faceguard of Correale such that its retainer’s opening is threaded, as in Lautenschlager, and that a diameter of its opening is less than an outer diameter of the thread of the fastener, as also in Lautenschlager, in order to create an improved faceguard, one which permits secure preinstallation of the fastener, retainer, and assembly 4 together prior to placing the assembly 4 on the surface of the helmet, as suggested by Lautenschlager (col. 2 line 5; col. 1 lines 19-24).

Claims 23-25 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over [Correale, US 4,363,140] in view of [Curtis, US 3,260,989].
Regarding claim 23:
Correale teaches the faceguard of claim 19, as set forth above.
Correale does not expressly teach wherein the retainer comprises a split contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer.

However, Curtis teaches (Fig. 4) a retainer (“U-shaped…strip 24”; col. 2 lines 28-29) wherein the retainer comprises a split (“slot 29”; col. 2 line 64) contiguous to an opening of the retainer to facilitate pushing of the fastener into the opening of the retainer (“slot 29…increase the flexibility of…prongs”; col. 2 line 64-65; “prongs 25…spring apart to allow seating of the…member 24” (col. 2 lines 57-59)).

Although not required by claim 23, Curtis further teaches the split of the retainer is a slit because the slot 29 is a slit.  Refer to below addressing of claim 24 regarding the slit.

Although not required by claim 23, Curtis further teaches wherein the retainer comprises a plurality of splits (the first split being the slot 29 as discussed above and a second split, the one defined by the prongs 25).  Refer to below addressing of claim 25 regarding this limitation.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the retainer of Correale such that it comprises a first split, wherein said first split is a slit as in Curtis, and a second split, as in Curtis, wherein the plurality of splits are contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer in order to yield the predictable result of having a retainer which can be readily removed and replaced without complete disassembly of the fastener 9 and nut 10 of the modified faceguard.

Regarding claim 24:
Correale in view of Curtis teach the faceguard of claim 23, as set forth above.
The modified Correale further teaches wherein the split of the retainer is a slit because the modification applied to claim 23, above, teaches this limitation.  Refer to above treatment of claim 23.


Regarding claim 25:
Correale teaches the faceguard of claim 19, as set forth above.  Correale does not expressly teach wherein the retainer comprises a plurality of splits contiguous to the opening of the retainer.
However, Curtis teaches a modification (see above addressing of claim 23) wherein the retainer comprises a plurality of splits contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer.
Accordingly, Correale in view of Curtis as applied to claim 23 teach a faceguard meeting claim limitations.

Regarding claim 40:
Correale teaches the faceguard of claim 39, as set forth above.  Correale does not expressly teach wherein the retainer comprises a line of weakness configured to facilitate removal of the retainer from the faceguard.
However, Curtis teaches a line of weakness (“parallel walled entry area 28” of prongs 25; col. 2 line 57) configured to facilitate insertion of a fastener into the retainer (“slot 29…increase the flexibility of…prongs”; col. 2 line 64-65; “prongs 25…spring apart to allow seating of the…member 24 on the screw neck” (col. 2 lines 57-59)).  Although Curtis does not expressly refer to the capability of separation of fastener and retainer via the prongs comprising the walled entry area, one of ordinary skill would look to the function of the prongs and the seating of 24 on the screw neck and recognize the capability of the structure to perform removal of the retainer from the fastener as well.

Although not required by claim 40, Curtis further teaches the line of weakness comprises a split extending to a periphery of the retainer (the walled entry area 28 is a split in the retainer structure, and it extends from the opening of the retainer to its periphery as shown in Fig. 4).  Refer to below addressing of claim 41 regarding the split.

Although not required by claim 40, Curtis further teaches the retainer comprises a split (“slot 29”; col. 2 line 64) contiguous to an opening of the retainer to facilitate pushing of the fastener into the opening of the retainer (“slot 29…increase the flexibility of…prongs”; col. 2 line 64-65; “prongs 25…spring apart to allow seating of the…member 24” (col. 2 lines 57-59)); and the line of weakness of the retainer is wider than the split of the retainer (see Fig. 4).  Refer to below addressing of claim 42 regarding these limitations.

Although not required by claim 40, Curtis further teaches wherein  the split of the retainer is a fastener- insertion-facilitating split (“slot 29…increase the flexibility of…prongs”; col. 2 line 64-65; “prongs 25…spring apart to allow seating of the…member 24” (col. 2 lines 57-59)) spaced from a periphery of the retainer (refer to Fig. 4); and the line of weakness of the retainer comprises a retainer-removal-facilitating split extending to a periphery of the retainer.  Although Curtis does not expressly refer to the capability of separation of fastener and retainer via the prongs comprising the walled entry area, one of ordinary skill would look to the function of the prongs and the seating of 24 on the screw neck and recognize the capability of the structure to perform removal of the retainer from the fastener as well.  Refer to below addressing of claim 43 regarding these limitations.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the faceguard of Correale such that its retainer comprises a line of weakness configured to facilitate removal of the retainer from the faceguard via separation from the fastener (in the same manner that the line of weakness of Curtis is configured to facilitate removal of the retainer from the fastener), wherein the line of weakness comprises a split extending to a periphery of the retainer, as in Curtis, wherein the retainer comprises a split contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer; and the line of weakness of the retainer is wider than the split of the retainer, as in Curtis, wherein: the split of the retainer is a fastener- insertion-facilitating split spaced from a periphery of the retainer; and the line of weakness of the retainer comprises a retainer-removal-facilitating split extending to a periphery of the retainer, as in Curtis, in order to yield the predictable result of having a retainer which can be readily removed and replaced without complete disassembly of the fastener 9 and nut 10 of the modified faceguard.

Regarding claim 41:
Correale in view of Curtis teaches the faceguard of claim 40, as set forth above.  
The modified Correale further teaches wherein the line of weakness of the faceguard comprises a split extending to a periphery of the retainer because the modification applied to claim 40, above, teaches this limitation.  Refer to above treatment of claim 40.

Regarding claim 42:
Correale in view of Curtis teaches the faceguard of claim 40, as set forth above.  
Correale further teaches the retainer comprises an opening to receive the fastener (refer to above treatment of claim 19).
The modified Correale further teaches the retainer comprises a split contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer; and the line of weakness of the retainer is wider than the split of the retainer because the modification applied to claim 40, above, teaches this limitation.  Refer to above treatment of claim 40.

Regarding claim 43:
Correale in view of Curtis teaches the faceguard of claim 42, as set forth above.  
The modified Correale further teaches wherein: the split of the retainer is a fastener- insertion-facilitating split spaced from a periphery of the retainer; and the line of weakness of the retainer comprises a retainer-removal-facilitating split extending to a periphery of the retainer because the modification applied to claim 40, above, teaches this limitation.  Refer to above treatment of claim 40.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over [Correale, US 4,363,140].
Correale teaches the faceguard of claim 1, as set forth above.
Correale does not expressly teach wherein the retainer is a plate.

	However, in further view of Correale:
Retainer 11 is a “cover positioned between the fastener and the helmet to provide cover for the end portions of the spring clip”; col. 3 lines 60-63, and a substantial portion thereof is co-planar with the surface of the helmet 1 as drawn in Fig. 5.  Correale further teaches the retainer 11 is “another plastic protector” (col. 3 lines 60-61), which appears to be a reference to “Plastic protective cover 8”, which is “similar to that shown in Fig. 3” (col. 3 line 58-59).  Correale further teaches the cover 8 of Fig. 3 is a “strip of plastic of a width sufficient to cover the…clip as a safety feature to avoid injuries from contact with the…edges of the clip” (col. 3 lines 23-25).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the faceguard of Correale such that its retainer 11 is a plate (i.e. a strip of plastic with a width), as in retainer 8 of Fig. 3 of Correale, in order to arrive at a retainer that is capable of covering the clip as a safety feature, as taught by Correale (col. 3 lines 23-25).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over [Correale, US 4,363,140] in view of [Warmouth, US2017/0120134].
Correale teaches the faceguard of claim 1, as set forth above.
Correale does not expressly teach wherein a thickness of the retainer is no more than 1.5 mm.
However, Warmouth teaches a material appropriate for sporting helmets is (paragraph 132) “layer 290…a thin sheet of durable, smooth, substantially non-porous material…have a thickness of…approximately 0.025 inches”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the faceguard of Correale such that its retainer is the material of Warmouth, which has a thickness of no more than 1.5 inches, in order to arrive at a suitably durable retainer appropriate for use in a helmet application, as taught by Warmouth (paragraph 132).  One would be motivated to adopt a durable material for the faceguard of Correale insofar as Correale teaches the purpose of retainer 11 is a “protective” element (“plastic protective cover positioned between the fastener and the helmet to provide cover for the end portions of the spring clip”; col. 3 lines 60-63)


Claims 1, 6, 9-12, 14-25, 29-30, 32, 34-35, 38-41, 49-50, 53-54, and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over [Wind, CA 2,145,720] in view of [Kloian, US 5,839,868].
Regarding claim 1:
Wind teaches (Figs. 1-2):
A faceguard (“mask 12”; pg. 3 line 7) for a helmet (pg. 3 line 7), the faceguard comprising: 
- a mount (one of “two lugs 14”; pg. 3 line 8) configured to mount the faceguard to the helmet (“mounts on a…helmet using…lugs 14”; pg. 3 lines 7-8); 
- a fastener (one of “screws 16”; pg. 3 line 8) configured to fasten the faceguard to the helmet (“mounts on a …helmet using…screws 16”; pg. 3 lines 7-8); 

Wind does not expressly teach:
- a retainer retaining the fastener and the mount together before the faceguard is fastened to the helmet.

However, Kloian teaches (Figs. 1-4) a retainer (“retainer 10”; col. 4 line 34) configured for “holding and positioning an aperture element…in place along the length of an elongated, generally cylindrical part” (Abstract).  Kloian further teaches “Cylindrically shaped parts or elements such as elongated rods, threaded fasteners, or studs often have apertured planar washers or other elements arranged thereabout and therealong. As is well known, thrust washers, lock washers, spacers and the like are often loosely fitted about a threaded parts and are used in a wide variety of industries. Typically, such cylindrically shaped and threaded parts, along with the washers or elements loosely fitted thereabout, are joined to other pieces or parts thereby forming a larger assembly…. movement or displacement of the cylindrically shaped parts or pieces often results in misplacement and sometimes loss of the washers loosely fitted thereabout… inadvertent loss or misplacement of one or more pieces can add time to the completion of the task, or, in certain circumstances, incorrect assembly procedures” (col. 1 lines 9-43).  
Kloian further teaches the retainer 10 permits retention of a cylindrically shaped part and its corresponding aperture element arranged thereabout and therealong.  As embodied in Figs. 1-4: “retainer…10…arranged in combination with an elongated generally cylindrical piece or part 12 and beneath an apertured element such as a conventional…washer or element 14…conventionally used about an elongated threaded member such as 12 for various purposes well known in the art”; col. 4 lines 22-30).  The retainer 10 has structural features that are “for facilitating frictional engagement of the retainer 10 with the outer cylindrical surface of the part or shaft 12 thereby enhancing the ability of the retainer to position and hold element 14 in place” (col. 5 lines 22-25).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the faceguard of Wind to further comprise the retainer of Kloian in order to hold Wind’s mount and fastener together before the faceguard is mounted onto a helmet (wherein Wind’s faceguard is configured to be mounted to helmet as described in pg. 3 lines 7-8 of Wind) in order to prevent inadvertent loss or misplacement of Wind’s screw, which would otherwise add time to the completion of the assembly task, or, in certain circumstances, incorrect assembly procedures, as taught by Kloian (col. 1 lines 9-43).  One would recognize that Wind’s fastener 16 is an elongated generally cylindrical piece or part (as is part 12 of Kloian) and that Wind’s mount 14 is an apertured element such as a conventional…washer or element (as is element 14 of Kloian).  One would be motivated to adopt the modification insofar as Wind teaches the mask “mounts on a conventional sports helmet using” mount and fastener (pg. 3 line 7); one would be motivated to ensure efficient and correct assembly as described in Kloian col. 1 lines 9-43 in order to enable the user to use the mask readily and correctly without fear of loss or displacement of any of the parts.
In adopting the modification, one would arrive at a retainer retaining the fastener and the mount together before the faceguard is fastened to the helmet.


Regarding claim 6:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
Wind further teaches wherein the mount comprises an opening (that of the Wind’s lug 14) to receive the fastener (Wind’s fastener 16 is in the opening in order to permit attachment to the helmet as described in pg. 3 line 7 of Wind).

Regarding claim 9:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
Wind further teaches the mount is a first mount (refer to above treatment of claim 1); the fastener is a first fastener (refer to above treatment of claim 1); the faceguard comprises a second mount (the other of “lugs 14”; pg. 3 line 8) configured to mount the faceguard to the helmet (in the same manner that the first mount is configured; refer to above treatment of claim 1); the faceguard comprises a second fastener (the other of  “screws 16”; pg. 3 line 8) configured to fasten the faceguard to the helmet (in the same manner that the first fastener is configured; refer to above treatment of claim 1);
The modified Wind as applied to claim 1 teaches the retainer is a first retainer (refer to above treatment of claim 1).
Wind in view of Kloian as applied to claim 1 does not expressly teach: 
the second retainer retains the second fastener and the second mount together before the faceguard is fastened to the helmet.
However, in further view of Wind and Kloian:
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that it further comprise an additional, second, retainer of Kloian in order to hold Wind’s second mount and second fastener together before the faceguard is mounted onto a helmet (wherein Wind’s faceguard is configured to be mounted to helmet as described in pg. 3 lines 7-8 of Wind) in order to prevent inadvertent loss or misplacement of Wind’s second screw, which would otherwise add time to the completion of the assembly task, or, in certain circumstances, incorrect assembly procedures, as taught by Kloian (col. 1 lines 9-43).  One would recognize that Wind’s fastener 16 is an elongated generally cylindrical piece or part (as is part 12 of Kloian) and that Wind’s mount 14 is an apertured element such as a conventional…washer or element (as is element 14 of Kloian).  One would be motivated to adopt the modification insofar as Wind teaches the mask “mounts on a conventional sports helmet using” mount and fastener (pg. 3 line 7); one would be motivated to ensure efficient and correct assembly as described in Kloian col. 1 lines 9-43 in order to enable the user to use the mask readily and correctly without fear of loss or displacement of any of the parts.
In adopting the modification, one would arrive at the second retainer retains the second fastener and the second mount together before the faceguard is fastened to the helmet.


Regarding claim 10:
Wind in view of Kloian teaches The faceguard of claim 9, as set forth above.
The modified Wind as applied to claim 9 does not expressly teach comprising a third mount configured to mount the faceguard to the helmet, a third fastener configured to fasten the faceguard to the helmet, and a third retainer retaining the third fastener and the third mount together before the faceguard is fastened to the helmet.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the faceguard of the modified Wind to have a third mount configured to mount the faceguard to the helmet, a third fastener configured to fasten the faceguard to the helmet, and a third retainer retaining the third fastener and the third mount together before the faceguard is fastened to the helmet (in the same manner that the first and second mounts, fasteners, and retainers are so configured) because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Furthermore, a third mount and associated third retainer and third fastener configuration would further distribute the weight or tension resulting from the attachment of the faceguard to the helmet across left, center, and right portions of the faceguard upper edge.

Regarding claim 11:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
Wind further teaches wherein the mount is configured to be located in a front portion of the helmet (Wind teaches 20 “extends around the front or brow section of the helmet”; pg. 3 lines 9-10; refer to mount 18 in relation to 20 in Wind’s Figs. 1 and 2).

Regarding claim 12:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
Wind further teaches wherein the mount is configured to be located in a lateral portion of the helmet (Wind’s 22 is a “side bar…extends under the chin portion”; accordingly Wind’s mount is configured to be located in a lateral portion of the helmet; refer to mount 18 in relation to 22 in Wind’s Figs. 1 and 2).

Regarding claim 14:
Wind in view of Kloian teaches The faceguard of claim 9, as set forth above.
Wind further teaches wherein first mount and the second mount are configured to be located in a front portion of the helmet (Wind teaches 20 “extends around the front or brow section of the helmet”; pg. 3 lines 9-10; refer to first and second mounts 18 in relation to 20 in Wind’s Figs. 1 and 2).

Regarding claim 15:
Wind in view of Kloian teaches The faceguard of claim 9, as set forth above.
Wind further teaches wherein the first mount is configured to be located in a first lateral portion of the helmet and the second mount is configured to be located in a second lateral portion of the helmet opposite to the first lateral portion of the helmet (Wind’s 22 is a “side bar…extends under the chin portion”; accordingly Wind’s first mount is configured to be located in a first lateral portion of the helmet and Wind’s second mount is configured to be located in a second lateral portion of the helmet opposite the first lateral portion; refer to mounts 18 in relation to 22 in Wind’s Figs. 1 and 2).

Regarding claim 16:
Wind in view of Kloian teaches The faceguard of claim 9, as set forth above.
Wind further teaches wherein the first mount is configured to be located in a front portion of the helmet (Wind teaches 20 “extends around the front or brow section of the helmet”; pg. 3 lines 9-10; refer to first and second mounts 18 in relation to 20 in Wind’s Figs. 1 and 2) and the second mount is configured to be located in a lateral portion of the helmet (Wind’s 22 is a “side bar…extends under the chin portion”; accordingly Wind’s second mount is configured to be located in a second lateral portion of the helmet opposite the first lateral portion; refer to mounts 18 in relation to 22 in Wind’s Figs. 1 and 2).

Regarding claim 17:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
Wind doesn’t expressly teach wherein the fastener is pushed through the retainer such that the retainer retains the fastener.
However, in further view of Kloian:
One of ordinary skill would look to the description of Kloian’s retainer “formed from…paper material having a thickness ranging between about 0.003 inches to about 0.007 inches” (col. 4 lines 37-40) as well Kloian’s teaching that “retainer member is formed with a generally centralized circular opening extending through the member for allowing the member to be easily and readily positioned along the length of the generally cylindrically-shaped part regardless of the diameter of the cylindrically shaped part. The member includes a series of cuts or slits which intercept within and radially extend from the periphery of the centralized opening defined by the retainer member” (col. 2 lines 19-27) as well as the teaching of relative diameters of retainer opening and fastener (col. 4 lines 54-64) and recognize that the material (thin paper material) and the cuts or slits in the material permit accommodation and retention of fasteners that are larger in diameter than the opening by virtue of deforming the material of the retainer in such a way that would permit the fastener being pushed through the retainer (as opposed to, say, rotating the fastener in a screwing manner).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that the fastener is pushed through the retainer such that the retainer retains the fastener in order to rapidly and efficiently arrive at a suitably retained fastener-retainer combination.
Regarding claim 18:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
Wind doesn’t expressly teach wherein the retainer screwlessly retains the fastener.
However, in further view of Kloian:
One of ordinary skill would look to the description of Kloian’s retainer “formed from…paper material having a thickness ranging between about 0.003 inches to about 0.007 inches” (col. 4 lines 37-40) as well Kloian’s teaching that “retainer member is formed with a generally centralized circular opening extending through the member for allowing the member to be easily and readily positioned along the length of the generally cylindrically-shaped part regardless of the diameter of the cylindrically shaped part. The member includes a series of cuts or slits which intercept within and radially extend from the periphery of the centralized opening defined by the retainer member” (col. 2 lines 19-27) as well as the teaching of relative diameters of retainer opening and fastener (col. 4 lines 54-64) and recognize that the material (thin paper material) and the cuts or slits in the material permit accommodation and retention of fasteners that are larger in diameter than the opening by virtue of deforming the material of the retainer in such a way that would permit the retainer to screwlessly retain the fastener by being pushed through the retainer (as opposed to, say, rotating the fastener in a screwing manner).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that the retainer screwlessly retains the fastener in order to rapidly and efficiently arrive at a suitably retained fastener-retainer combination.

Regarding claim 19:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
The modified Wind further meets the limitation wherein the retainer comprises an opening to receive the fastener because Kloian’s retainer as applied to Wind comprises such an opening (“opening 26”; col. 4 line 50).

Regarding claim 20:
Wind in view of Kloian teaches The faceguard of claim 19, as set forth above.
The modified Wind as applied to claim 19 doesn’t expressly teach wherein the fastener is pushed through the opening of the retainer such that the retainer retains the fastener
However, in further view of Kloian:
One of ordinary skill would look to the description of Kloian’s retainer “formed from…paper material having a thickness ranging between about 0.003 inches to about 0.007 inches” (col. 4 lines 37-40) as well Kloian’s teaching that “retainer member is formed with a generally centralized circular opening extending through the member for allowing the member to be easily and readily positioned along the length of the generally cylindrically-shaped part regardless of the diameter of the cylindrically shaped part. The member includes a series of cuts or slits which intercept within and radially extend from the periphery of the centralized opening defined by the retainer member” (col. 2 lines 19-27) as well as the teaching of relative diameters of retainer opening and fastener (col. 4 lines 54-64) and recognize that the material (thin paper material) and the cuts or slits in the material permit accommodation and retention of fasteners that are larger in diameter than the opening by virtue of deforming the material of the retainer in such a way that would permit the fastener being pushed through the retainer (as opposed to, say, rotating the fastener in a screwing manner).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that the fastener is pushed through the opening such that the retainer retains the fastener in order to rapidly and efficiently arrive at a suitably retained fastener-retainer combination.


Regarding claim 21:
Wind in view of Kloian teaches The faceguard of claim 19, as set forth above.
The modified Wind as applied to claim 19 doesn’t expressly teach wherein: the fastener comprises a thread; and a diameter of the opening of the retainer is less than an outer diameter of the thread of the fastener.
Wind’s fastener 16 is a “screw”; as embodied in Figs. 1-2 of Wind, it appears to have a slot configured to accommodate a screwdriver.  A screw comprising a thread is known in the art; accordingly, Wind at least suggests the fastener comprises a thread.
However, in further view of Kloian:
Kloian teaches a fastener 12 comprises a thread 16; Kloian further teaches a diameter of the opening of the retainer is less than an outer diameter of the shaft of the fastener (col. 4 lines 49-64).  To the extent that Kloian further teaches the diameter of the opening of the retainer is substantially less than the outer diameter of the shaft (Kloian as embodied in col. 4 lines 49-64 teaches the outer diameter of the shaft should be 1.5X-4X that of the diameter of the opening), one of ordinary skill would recognize that such a substantial difference between fastener shaft diameter and opening diameter would result in the opening of the retainer is less than an outer diameter of the thread of the fastener.
Kloian further teaches “the centralized hole or opening 26 in the retainer member 20, especially when considering its proportional sizing to the outside diameter of the shaft or elongated part 12, facilitates fitting the retainer 10 over the free end of the cylindrical outer surface of part 12” (col. 6 lines 52-57)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that its fastener comprises a thread as in Kloian in order to yield the predictable result of permitting the faceguard to be attached to a threaded helmet hole.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that and a diameter of the opening of the retainer is less than an outer diameter of the thread of the fastener, as it is in Kloian, in order to facilitate fitting the retainer over the free end of the cylindrical outer surface of the fastener, as taught by Kloian (col. 6 lines 52-57).

Regarding claim 22:
Wind in view of Kloian teaches The faceguard of claim 19, as set forth above.
The modified Wind as applied to claim 19 further meets the limitation wherein the opening of the retainer is threadless.
(The opening of Kloian’s retainer as embodied in Kloian’s figures and description is absent any threads.)

Regarding claim 23:
Wind in view of Kloian teaches The faceguard of claim 19, as set forth above.
The modified Wind as applied to claim 19 further meets the limitation wherein the retainer comprises a split contiguous to the opening of the retainer because Kloian’s retainer comprises a split (one of “cuts or slits 30”; col. 5 lines 53-54).
The modified Wind as applied to claim 19 further meets the limitation wherein the retainer comprises a split contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer.
However, in further view of Kloian:
Kloian further teaches a diameter of the opening of the retainer is less than an outer diameter of the shaft of the fastener (col. 4 lines 49-64).  To the extent  that Kloian further teaches the diameter of the opening of the retainer is substantially less than the outer diameter of the shaft (Kloian as embodied in col. 4 lines 49-64 teaches the outer diameter of the shaft should be 1.5X-4X that of the diameter of the opening), one of ordinary skill would recognize that such a substantial difference between fastener shaft diameter and opening diameter would result in the opening of the retainer is less than an outer diameter of the thread of the fastener.
Kloian further teaches “the centralized hole or opening 26 in the retainer member 20, especially when considering its proportional sizing to the outside diameter of the shaft or elongated part 12, facilitates fitting the retainer 10 over the free end of the cylindrical outer surface of part 12” (col. 6 lines 52-57)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that and a diameter of the opening of the retainer is less than an outer diameter of the thread of the fastener, as it is in Kloian, in order to facilitate fitting the retainer over the free end of the cylindrical outer surface of the fastener, as taught by Kloian (col. 6 lines 52-57).

In adopting the modification above, one of ordinary skill would recognize that the slit (one of “cuts or slits 30”; col. 5 lines 53-54), combined with the description of Kloian’s retainer “formed from…paper material having a thickness ranging between about 0.003 inches to about 0.007 inches” (col. 4 lines 37-40) as well Kloian’s teaching that “retainer member is formed with a generally centralized circular opening extending through the member for allowing the member to be easily and readily positioned along the length of the generally cylindrically-shaped part regardless of the diameter of the cylindrically shaped part. The member includes a series of cuts or slits which intercept within and radially extend from the periphery of the centralized opening defined by the retainer member” (col. 2 lines 19-27) as well as the teaching of relative diameters of retainer opening and fastener (col. 4 lines 54-64) and recognize that the material (thin paper material) and the cuts or slits in the material permit accommodation and retention of fasteners that are larger in diameter than the opening by virtue of deforming the material of the retainer in such a way that would permit the fastener being pushed through the retainer (as opposed to, say, rotating the fastener in a screwing manner).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that its split is to facilitate pushing of the fastener into the opening of the retainer in order to accommodate and retain of fasteners that are larger in diameter than the opening by virtue of deforming the material of the slitted retainer.

Regarding claim 24:
Wind in view of Kloian teaches The faceguard of claim 23, as set forth above.
The modified Wind further meets the limitation wherein the split of the retainer is a slit.
(The split is one of “cuts or slits 30”; col. 5 lines 53-54; refer also to above treatment of claim 23.)

Regarding claim 25:
Wind in view of Kloian teaches The faceguard of claim 19, as set forth above.
The modified Wind as applied to claim 19 further meets the limitation wherein the retainer comprises a plurality of splits contiguous to the opening of the retainer because Kloian’s retainer comprises a plurality of splits (two of “cuts or slits 30”; col. 5 lines 53-54).
Regarding claim 29:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
The modified Wind further meets the limitation wherein the retainer is planar.
(Kloian’s retainer as applied to Wind is a “planar member” (Abstract of Kloian)).

Regarding claim 30:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
The modified Wind further meets the limitation wherein the retainer is a plate.
(Kloian’s retainer as applied to Wind is a “planar member” (Abstract of Kloian); as embodied in Figs. 1-4, it is a plate to the extent that the present application explains what it means to be a plate and consistent with the ordinary and customary meaning of the term).

Regarding claim 32:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
The modified Wind as applied to claim 1 does not expressly teach wherein the retainer comprises polymeric material.
However, in further view of Kloian: Kloian as embodied in col. 4 lines 45-48 teaches regarding the retainer “other suitable forms …material including …nylon material …can equally suffice”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that the retainer comprises the polymeric material (i.e. nylon) of Kloian col. 4 lines 45-48 as a Simple substitution of one known element for another to obtain the predictable result of arriving at a retainer that is capable of affording retention of fastener and retainer.

Regarding claim 34:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
The modified Wind as applied to claim 1 doesn’t expressly teach wherein a thickness of the retainer is less than a length of the fastener.
However, in further view of Kloian:
Kloian teaches “retainer member is only about 0.003 inches to about 0.007 inches in thickness…because of its relatively thin non-compressible form, the retainer can remain about the stud or shaft with substantially no harmful results to the larger assembly” (col. 2 lines 50-64).  Moreover, Kloian further teaches “the retainer 10 can be slidably positioned anywhere along the length of the elongated part 12 that suites the needs of the user” (col. 6 lines 57-59).  One of ordinary skill would recognize that the adjustability feature that Kloian refers to would be achieved by the retainer being less thick than the length of the fastener.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that a thickness of the retainer is less than a length of the fastener, as in Kloian as set forth in the previous paragraph of this office action, in order to permit the retainer to remain on the shaft without negatively affecting assembled part performance, as taught by Kloian (col. 2 lines 50-64) and also to permit adjustability of the retainer along the shaft, as also taught by Kloian (col. 6 lines 57-59).

Regarding claim 35:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
The modified Wind as applied to claim 1 doesn’t expressly teach wherein a thickness of the retainer is no more than 1.5mm.
However, in further view of Kloian:
Kloian teaches “retainer member is only about 0.003 inches to about 0.007 inches in thickness…because of its relatively thin non-compressible form, the retainer can remain about the stud or shaft with substantially no harmful results to the larger assembly” (col. 2 lines 50-64).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that a thickness of the retainer is 0.003 to 0.007 inches, as in Kloian as set forth in the previous paragraph of this office action, in order to permit the retainer to remain on the shaft without negatively affecting assembled part performance, as taught by Kloian (col. 2 lines 50-64).
	In adopting the modification, one would arrive at wherein a thickness of the retainer is no more than 1.5mm because the range taught by Kloian is entirely less than 1.5 mm.

Regarding claim 38:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
The modified Wind further meets the limitation wherein the retainer is permanent on the faceguard.
(Kloian’s retainer is permanent: “After the part 12 is positioned…the retainer 10 …because of its relative thinness can remain in place” (col. 7 lines 42-44))

Regarding claim 39:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
The modified Wind further meets the limitation wherein the retainer is removable from the faceguard.
(Kloian’s retainer is removable from the assembly: “After the part 12 is positioned…the retainer 10 may … be torn away from the part 12” (col. 7 lines 42-44))
Regarding claim 40:
Wind in view of Kloian teaches The faceguard of claim 39, as set forth above.
The modified Wind further meets the limitation wherein the retainer comprises a line of weakness (one of 30 of Kloian’s retainer; i.e. one of “cuts or slits 30”; col. 5 lines 53-54 of Kloian) configured to facilitate removal of the retainer from the faceguard (Kloian’s “cuts or slits 30 facilitated tearing or ripping of the retainer 10 from about the shaft 12”; col. 7 lines 53-55).

Regarding claim 41:
Wind in view of Kloian teaches The faceguard of claim 40, as set forth above.
The modified Wind further meets the limitation wherein the line of weakness (one of 30 of Kloian’s retainer; i.e. one of “cuts or slits 30”; col. 5 lines 53-54 of Kloian) of the faceguard comprises a split extending to a periphery of the retainer (the paragraph spanning cols. 4 and 5 of Kloian; refer also to Figs. 2 and 4 of Kloian) 

Regarding claim 49:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
The modified Wind as applied to claim 1 does not expressly teach wherein the fastener is threaded.
Wind’s fastener 16 is a “screw”; as embodied in Figs. 1-2 of Wind, it appears to have a slot configured to accommodate a screwdriver.  A screw comprising a thread is known in the art; accordingly, Wind at least suggests the fastener comprises a thread.

However, in further view of Kloian:
Kloian teaches a fastener 12 is threaded (16); 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that its fastener is threaded as in Kloian in order to yield the predictable result of permitting the faceguard to be attached to a threaded helmet hole.

Regarding claim 50:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
Wind further teaches wherein the fastener is a screw (““screw”)

Regarding claim 53:
Wind teaches:
A faceguard (“mask 12”; pg. 3 line 7) for a helmet (pg. 3 line 7), the faceguard comprising: 
- a mount (one of “two lugs 14”; pg. 3 line 8) configured to mount the faceguard to the helmet (“mounts on a…helmet using…lugs 14”; pg. 3 lines 7-8); 
- a fastener (one of “screws 16”; pg. 3 line 8) configured to fasten the faceguard to the helmet (“mounts on a …helmet using…screws 16”; pg. 3 lines 7-8); 
Wind doesn’t expressly teach
a retainer retaining the fastener and the mount together before the faceguard is fastened to the helmet, 

However, Kloian teaches (Figs. 1-4) a retainer (“retainer 10”; col. 4 line 34) configured for “holding and positioning an aperture element…in place along the length of an elongated, generally cylindrical part” (Abstract).  Kloian further teaches “Cylindrically shaped parts or elements such as elongated rods, threaded fasteners, or studs often have apertured planar washers or other elements arranged thereabout and therealong. As is well known, thrust washers, lock washers, spacers and the like are often loosely fitted about a threaded parts and are used in a wide variety of industries. Typically, such cylindrically shaped and threaded parts, along with the washers or elements loosely fitted thereabout, are joined to other pieces or parts thereby forming a larger assembly…. movement or displacement of the cylindrically shaped parts or pieces often results in misplacement and sometimes loss of the washers loosely fitted thereabout… inadvertent loss or misplacement of one or more pieces can add time to the completion of the task, or, in certain circumstances, incorrect assembly procedures” (col. 1 lines 9-43).  
Kloian further teaches the retainer 10 permits retention of a cylindrically shaped part and its corresponding aperture element arranged thereabout and therealong.  As embodied in Figs. 1-4: “retainer…10…arranged in combination with an elongated generally cylindrical piece or part 12 and beneath an apertured element such as a conventional…washer or element 14…conventionally used about an elongated threaded member such as 12 for various purposes well known in the art”; col. 4 lines 22-30).  The retainer 10 has structural features that are “for facilitating frictional engagement of the retainer 10 with the outer cylindrical surface of the part or shaft 12 thereby enhancing the ability of the retainer to position and hold element 14 in place” (col. 5 lines 22-25).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the faceguard of Wind to further comprise the retainer of Kloian in order to hold Wind’s mount and fastener together before the faceguard is mounted onto a helmet (wherein Wind’s faceguard is configured to be mounted to helmet as described in pg. 3 lines 7-8 of Wind) in order to prevent inadvertent loss or misplacement of Wind’s screw, which would otherwise add time to the completion of the assembly task, or, in certain circumstances, incorrect assembly procedures, as taught by Kloian (col. 1 lines 9-43).  One would recognize that Wind’s fastener 16 is an elongated generally cylindrical piece or part (as is part 12 of Kloian) and that Wind’s mount 14 is an apertured element such as a conventional…washer or element (as is element 14 of Kloian).  One would be motivated to adopt the modification insofar as Wind teaches the mask “mounts on a conventional sports helmet using” mount and fastener (pg. 3 line 7); one would be motivated to ensure efficient and correct assembly as described in Kloian col. 1 lines 9-43 in order to enable the user to use the mask readily and correctly without fear of loss or displacement of any of the parts.
In adopting the modification, one would arrive at a retainer retaining the fastener and the mount together before the faceguard is fastened to the helmet.

The modified Wind doesn’t expressly teach the fastener being pushed through the retainer such that the retainer retains the fastener.

However, in further view of Kloian:
One of ordinary skill would look to the description of Kloian’s retainer “formed from…paper material having a thickness ranging between about 0.003 inches to about 0.007 inches” (col. 4 lines 37-40) as well Kloian’s teaching that “retainer member is formed with a generally centralized circular opening extending through the member for allowing the member to be easily and readily positioned along the length of the generally cylindrically-shaped part regardless of the diameter of the cylindrically shaped part. The member includes a series of cuts or slits which intercept within and radially extend from the periphery of the centralized opening defined by the retainer member” (col. 2 lines 19-27) as well as the teaching of relative diameters of retainer opening and fastener (col. 4 lines 54-64) and recognize that the material (thin paper material) and the cuts or slits in the material permit accommodation and retention of fasteners that are larger in diameter than the opening by virtue of deforming the material of the retainer in such a way that would permit the fastener being pushed through the retainer (as opposed to, say, rotating the fastener in a screwing manner).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that the fastener being pushed through the retainer such that the retainer retains the fastener in order to rapidly and efficiently arrive at a suitably retained fastener-retainer combination.


Regarding claim 54:
Wind teaches:
A faceguard (“mask 12”; pg. 3 line 7) for a helmet (pg. 3 line 7), the faceguard comprising: 
- a mount (one of “two lugs 14”; pg. 3 line 8) configured to mount the faceguard to the helmet (“mounts on a…helmet using…lugs 14”; pg. 3 lines 7-8); 
- a fastener (one of “screws 16”; pg. 3 line 8) configured to fasten the faceguard to the helmet (“mounts on a …helmet using…screws 16”; pg. 3 lines 7-8); 
Wind doesn’t expressly teach
a retainer retaining the fastener and the mount together before the faceguard is fastened to the helmet, 

However, Kloian teaches (Figs. 1-4) a retainer (“retainer 10”; col. 4 line 34) configured for “holding and positioning an aperture element…in place along the length of an elongated, generally cylindrical part” (Abstract).  Kloian further teaches “Cylindrically shaped parts or elements such as elongated rods, threaded fasteners, or studs often have apertured planar washers or other elements arranged thereabout and therealong. As is well known, thrust washers, lock washers, spacers and the like are often loosely fitted about a threaded parts and are used in a wide variety of industries. Typically, such cylindrically shaped and threaded parts, along with the washers or elements loosely fitted thereabout, are joined to other pieces or parts thereby forming a larger assembly…. movement or displacement of the cylindrically shaped parts or pieces often results in misplacement and sometimes loss of the washers loosely fitted thereabout… inadvertent loss or misplacement of one or more pieces can add time to the completion of the task, or, in certain circumstances, incorrect assembly procedures” (col. 1 lines 9-43).  
Kloian further teaches the retainer 10 permits retention of a cylindrically shaped part and its corresponding aperture element arranged thereabout and therealong.  As embodied in Figs. 1-4: “retainer…10…arranged in combination with an elongated generally cylindrical piece or part 12 and beneath an apertured element such as a conventional…washer or element 14…conventionally used about an elongated threaded member such as 12 for various purposes well known in the art”; col. 4 lines 22-30).  The retainer 10 has structural features that are “for facilitating frictional engagement of the retainer 10 with the outer cylindrical surface of the part or shaft 12 thereby enhancing the ability of the retainer to position and hold element 14 in place” (col. 5 lines 22-25).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the faceguard of Wind to further comprise the retainer of Kloian in order to hold Wind’s mount and fastener together before the faceguard is mounted onto a helmet (wherein Wind’s faceguard is configured to be mounted to helmet as described in pg. 3 lines 7-8 of Wind) in order to prevent inadvertent loss or misplacement of Wind’s screw, which would otherwise add time to the completion of the assembly task, or, in certain circumstances, incorrect assembly procedures, as taught by Kloian (col. 1 lines 9-43).  One would recognize that Wind’s fastener 16 is an elongated generally cylindrical piece or part (as is part 12 of Kloian) and that Wind’s mount 14 is an apertured element such as a conventional…washer or element (as is element 14 of Kloian).  One would be motivated to adopt the modification insofar as Wind teaches the mask “mounts on a conventional sports helmet using” mount and fastener (pg. 3 line 7); one would be motivated to ensure efficient and correct assembly as described in Kloian col. 1 lines 9-43 in order to enable the user to use the mask readily and correctly without fear of loss or displacement of any of the parts.
In adopting the modification, one would arrive at a retainer retaining the fastener and the mount together before the faceguard is fastened to the helmet.

The modified Wind doesn’t expressly teach the retainer screwlessly retaining the fastener.
However, in further view of Kloian:
One of ordinary skill would look to the description of Kloian’s retainer “formed from…paper material having a thickness ranging between about 0.003 inches to about 0.007 inches” (col. 4 lines 37-40) as well Kloian’s teaching that “retainer member is formed with a generally centralized circular opening extending through the member for allowing the member to be easily and readily positioned along the length of the generally cylindrically-shaped part regardless of the diameter of the cylindrically shaped part. The member includes a series of cuts or slits which intercept within and radially extend from the periphery of the centralized opening defined by the retainer member” (col. 2 lines 19-27) as well as the teaching of relative diameters of retainer opening and fastener (col. 4 lines 54-64) and recognize that the material (thin paper material) and the cuts or slits in the material permit accommodation and retention of fasteners that are larger in diameter than the opening by virtue of deforming the material of the retainer in such a way that would permit the retainer to screwlessly retain the fastener by being pushed through the retainer (as opposed to, say, rotating the fastener in a screwing manner).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Wind such that the retainer screwlessly retaining the fastener in order to rapidly and efficiently arrive at a suitably retained fastener-retainer combination.

Regarding claim 62:
Wind in view of Kloian teaches The faceguard of claim 1, as set forth above.
The modified Wind further meets the limitation herein the retainer is removable from the faceguard and the helmet while the fastener fastens the faceguard to the helmet.
(Kloian’s retainer is removable from Kloian’s assembly: “After the part 12 is positioned…the retainer 10 may … be torn away from the part 12” (col. 7 lines 42-44); accordingly the retainer is removable from the modified Wind’s assembly (faceguard and helmet) while the fastener fastens the faceguard to the helmet)


Regarding claim 63:
Wind in view of Kloian teaches The faceguard of claim 53, as set forth above.
(Kloian’s retainer is removable from Kloian’s assembly: “After the part 12 is positioned…the retainer 10 may … be torn away from the part 12” (col. 7 lines 42-44); accordingly the retainer is removable from the modified Wind’s assembly (faceguard and helmet) while the fastener fastens the faceguard to the helmet)

Regarding claim 64:
Wind in view of Kloian teaches The faceguard of claim 54, as set forth above.
(Kloian’s retainer is removable from Kloian’s assembly: “After the part 12 is positioned…the retainer 10 may … be torn away from the part 12” (col. 7 lines 42-44); accordingly the retainer is removable from the modified Wind’s assembly (faceguard and helmet) while the fastener fastens the faceguard to the helmet)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732